Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 08/13/2021.  In the Amendment, applicant amended claims 1, 7, 10-11, 17  and 20.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porath et al. (US PGPUB 2017/0220633, hereinafter Porath), in view of Giri et al. (US PGPUB 2016/0373313, hereinafter Giri) and further in view of Michael Gordon (US PGPUB 2016/0127440, hereinafter Gordon).
As per as claim 1, Porath discloses:
A method for providing dynamic visualization of application and infrastructure components, comprising:
in an information processing apparatus comprising at least one computer processor (Porath, e.g., fig. 1, associating with texts description, element 1 (computer system) and [0073], (computer processors) :
 	receiving, at an interface and from a requestor, a request for information about a computing infrastructure (Porath, e.g., [0076-0078], “…The communication between a client device 102 and a host application… The communication between a client device 102 and host application 114 may include sending various requests and receiving data packets…communication with a host application 114 by making a request for a specific resource (e.g., based on an HTTP request), and the application server may respond with the requested content stored in one or more response packets…”);
 	querying one or more systems of record or a data cache containing data from the one or more systems of record for data a plurality of computing infrastructure components within the computing infrastructure (Porath, e.g., [0067-0069], “…users to run queries against the stored data to…retrieve events that meet criteria specified in a query, such as containing certain keywords or having 
 	formatting the data received from the one or more systems of record or the data cache according to a data definition (Porath, e.g., figs. 4-5, associating with texts descriptions, [0125-0129], “…extraction rules to extract values for the fields associated with a field or fields in the event data being searched…extraction rules that specify how to extract a value for certain fields from an event. Extraction rules can comprise regex rules that specify how to extract values for the relevant fields. In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format…”);
 	identifying relational links between the computing infrastructure components in the formatted data (Porath, e.g., [0181-0184], “…monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities…”); and
 		Porath disclose request/retrieving/query for information about a computer (Porath, e.g., [0067-0069 and [0076-0078]), but to make records clearer regarding to the language of “request/query one or more systems of records for data about a plurality of computer infrastructure components with the infrastructure” (although as stated above Porath functional disclose the feature of “request/query one or more systems of records for data bout the application or infrastructure components with the infrastructure” and “identifying relational links between the computing infrastructure components in the formatted data”).
	However Giri, in an analogous art, discloses “request/query one or more systems of records for data about the application or infrastructure components with the infrastructure” (Giri, e.g., [abstract], [0010-0013], [0039], [0043] and [0046], “…process a query in a database (or the memory 204) based on the request specific to the at least one infrastructure component in the IT infrastructure, and identify an interdependency relationship between the one or more infrastructure components and the one or more stakeholders 114A-N based on the query in the database. The interdependency relationship is indicative of mapping across the one or more infrastructure components, and the one or more stakeholders 114A-N…”)  and “identifying relational links between the computing infrastructure components in the formatted data” ( Giri, e.g., [0007-0011], “…identify an interdependency relationship between the one or more infrastructure components … impact analysis based on the interdependency relationship between the one or more infrastructure components and the one or more stakeholders connected to the identified server, wherein the multi-dimensional inventory impact analysis provides an assessment report…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Giri and Porath to assist user with tools and technique to on an organize, level of interaction of 
	The combination of Giri and Porath discloses  the formatted data and relational links in a plurality of interactive levels (Giri, e.g., [0007-0011], “…impact analysis based on the interdependency relationship between the one or more infrastructure components…”), but Giri and Porath do not explicitly disclose “graphically rendering the computing infrastructure components”. 
	However Gordon, in an analogous art, discloses “graphically rendering the computing infrastructure components” (Gordon, e.g., fig. 10, associating with texts description, [0761-0771], “…measuring and managing the performance of … computer system represents various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers. Computing device 1050 represents various forms of mobile devices, such as personal digital assistants, cellular telephones, smart phones, tablets, laptops and other similar computing devices…then select the infrastructure component…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Gordon, Giri and Porath to operate a network of infrastructure components manages a set of character strings, wherein each character string designates a digital service that is authorized to use the network of infrastructure components to archiving resolving the hostnames to the IP addresses of one or more switches associated with the cluster (Gordon, e.g., 0025-0028]). 


As per as claim 2, the combination of Gordon, Giri and Porath disclose:
The method of claim 1, wherein the requestor comprises a user or an API client (Porath, e.g., [0231-0232], “…users via an interactive visualization graphical user interface (GUI). The GUI may include a menu panel corresponding to each of the available visualizations (e.g., native to application or web site, received from users). Upon selection of a visualization received from a user, the GUI may render the visualization using and/or based on input data (e.g., machine-generated data) provided by one or more data sources. In some embodiments, the GUI may also use the value(s) of the one or more variable fields to render the visualization…”).

As per as claim 3, the combination of Gordon, Giri and Porath disclose:
The method of claim 2, further comprising:
 	accessing data with entitlement restrictions in the one or more systems of record or the data cache using at least one credential for the user or the API client (Porath, e.g., [0231-0232], “…users via an interactive visualization graphical user interface (GUI)) and (Giri, e.g., [0040-0041] , “…provides role based user privilege and user activity audit feature. For example, an administrator who has sufficient privileges (or full control) over the impact analysis system 202, can provide other users role based privileges to access information across the one or more infrastructure components, and may further monitor the activities of these users…login to a database application host based on the validation of credentials…”).

As per as claim 4, the combination of Gordon, Giri and Porath disclose:
The method of claim 1, wherein the query comprises at least of an application name, an application ID, an IP address, a server name, and a physical equipment location (Giri, e.g., [0006-0010], “…a query in a database based on the request specific to the one or more infrastructure components in the IT infrastructure, identify an interdependency relationship between the one or more infrastructure components and one or more stakeholders based on the query in the database…request comprises an IP address…”) and (Porath, e.g., [0067] and [0103]).

As per as claim 5, the combination of Gordon, Giri and Porath disclose:
The method of claim 4, further comprising:
determining a type of property of the query using pattern matching (Porath, e.g., [0067-0069 and [0076-0078], (query matching with criteria).

As per as claim 6, the combination of Gordon, Giri and Porath disclose:
The method of claim 1, wherein each of system of record or data cache is associated with a plug-in, and the plug-in formats the data received from the respective one or more system of record or data cache (Porath, e.g., figs. 4-5, associating with texts descriptions, [0125-0129], “…extraction rules to extract values for the fields associated with a field or fields in the event data being searched…extraction rules that specify how to extract a value for certain fields from an event. Extraction rules can comprise regex rules that specify how to extract values for the relevant fields. In .

As per as claim 7, the combination of Gordon, Giri and Porath disclose:
The method of claim 1, further comprising:
 	periodically querying the one or more systems of record for information about a plurality of applications and a plurality of infrastructure components (Porath, e.g., [0067-0069 and [0076-0078]) and (Giri, e.g., [abstract], [0007-0013], [0039], [0043] and [0046], “…process a query in a database (or the memory 204) based on the request specific to the at least one infrastructure component in the IT infrastructure, and identify an interdependency relationship between the one or more infrastructure components and the one or more stakeholders 114A-N based on the query in the database. The interdependency relationship is indicative of mapping across the one or more infrastructure components, and the one or more stakeholders 114A-N…”); and
 	updating the data cache with results of the periodic query (Porath, e.g., [0119], [0139]).

As per as claim 8, the combination of Giri and Porath disclose:
 	The method of claim 1, wherein the data comprises at least one of metrics, status information, and connectivity information (Porath, e.g., [0176], [0179] and 

As per as claim 9, the combination of Gordon, Giri and Porath disclose: 
The method of claim 1, wherein the formatted data and relational links in a plurality of interactive levels are graphically rendered with data retrieved from a drawing repository (Porath, e.g., [0181-0184], “…monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities…”) and  [0230-0232], “…application programming interface (API) for developers to create and add visualizations (visualization-types as modules)… application program or website as well as visualizations received from users (e.g., third parties) may be presented to users via an interactive visualization graphical user interface (GUI). The GUI may include a menu panel corresponding to each of the available visualizations (e.g., native to application or web site, received from users). Upon selection of a visualization received from a user, the GUI may render the visualization using and/or based on input data…”).

As per as claim 10, the combination of Gordon, Giri and Porath disclose:
The method of claim 1, further comprising:
 	identifying the one or more systems of record or the data cache that hold data about the computer infrastructure components within the infrastructure (Porath, e.g., [0007-0011] and [0181-0184]) and further see (Giri, e.g., [abstract], [0007-0013], [0039], [0043] and [0046]);
 	wherein the identification is based on at least one data definition in a data registry for each system of record (Porath, e.g., [0007-0011] and [0181-0184]) and further see (Giri, e.g., [abstract], [0007-0013], [0039], [0043] and [0046]).

Claims 11-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 08/13/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to request for search and retrieve record for data bout the applications and the infrastructure components system.


Tharp further teaches graphical rendering report of the connection (see Figs. 3A and B). 
Tharp also teaches computer infrastructure components (par. 0083], [0105]), retrieve records of computer components [0105]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163